NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of D.W., III; D.W.; D.W.;   )
and A.W., children.                         )
                                            )
                                            )
L.M.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-1553
                                            )
DEPARTMENT OF CHILDEN AND                   )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche Arkin,
Judge.

Scott L. Robbins, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Senior Attorney, Statewide Guardian ad
Litem Office, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


SILBERMAN, VILLANTI, and SALARIO, JJ., Concur.




                                    -2-